Citation Nr: 0205309	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for chronic gastritis with 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to March 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the Honolulu, Hawaii RO, which denied an increased rating 
for chronic gastritis and held that new and material evidence 
had not been submitted to reopen a claim for service 
connection for irritable bowel syndrome.  Thereafter, in a 
March 2000 rating decision, the RO granted the veteran 
service connection for irritable bowel syndrome, in effect, 
combining it with the current 10 percent evaluation for 
chronic gastritis.  Therefore, the issue before the Board is 
as stated on the first page of this decision.

In June 2001, a hearing was held at the Honolulu, Hawaii RO 
before the undersigned, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  In the June 2001 hearing transcript, the veteran 
testified that he suffers from diarrhea, constipation, 
bloating after meals, and severe pain several times a week.

3.  The veteran's gastrointestinal disability does not 
manifest large ulcerated and eroded areas or severe 
hemorrhages.

CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for 
chronic gastritis with irritable bowel syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 
7307 and 7319 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Treatment records from the Honolulu, Hawaii VA Medical 
Center, dated June 1997 through August 2000, show the veteran 
was treated for, among other things, abdominal pain, reflux, 
weakness, bloating, and loose stool.  Over the course of 
treatment, the veteran experienced hyperactive bowel sounds 
and abdominal tenderness.  Specifically, in July 1997, the 
veteran underwent an enteroclysis, which revealed a 
nonspecific bowel gas pattern, normal lumbar spine and 
pelvis, and no focal soft tissue densities.  Likewise, in 
April 1998, the veteran underwent an upper gastrointestinal 
(GI) series and small bowel follow-through.  The tests 
revealed a normal esophagus and stomach and a somewhat 
delayed emptying of the stomach and spastic duodenal bulb, 
but was otherwise normal anatomically.  The mucosal pattern 
of the small bowel was normal and there was no evidence of 
mucosal thickening, fold separation, bowel wall thickening, 
segmentation, flocculation or separation of loops.  The 
terminal ileum appeared normal and transit time was normal 
with 60 minutes.  The examiner diagnosed the veteran with a 
normal small bowel and upper GI series.

Lay statements submitted on the veteran's behalf, dated June 
1998 through January 2001, describe the veteran's 
gastrointestinal history to include severe and debilitating 
abdominal pain, constipation, diarrhea, bloating, and missed 
time from work.

During the April 1999 Regional Office Hearing, the veteran 
testified that he had experienced gastrointestinal problems, 
to include gastritis and irritable bowel syndrome, since 
service resulting in excruciating abdominal pain.  
Furthermore, the veteran stated that his problems had no 
relationship to any specific type of food and did not follow 
a specific pattern.

In an October 1999 letter, Dr. Rodney M. Kazama, the 
veteran's private physician, stated that the veteran had 
complaints of "crampy abdominal discomfort" in the upper 
and lower abdomen along with nausea since 1986 that was 
severe at least 3 times per week.  The veteran also stated 
that he suffered from bloating, but did not experience 
vomiting or diarrhea.  Physical examination revealed a soft, 
non-tender, abdomen without organomegaly.  After reviewing 
the veteran's history, past medical records, and conducting 
an examination, Dr. Kazama diagnosed irritable bowel 
syndrome.

In May 2000, the United States Postal Service, the veteran's 
employer, submitted a letter stating that the veteran had 
reported a stomach illness requiring him to be absent from 
his duties that caused a burden on operations and incurred 
the use of overtime to cover his responsibilities. 

In an October 2000 letter, Dr. Liane Davidson, VA physician, 
stated that the veteran had remained compliant with 
medication and medical recommendations, but had to 
discontinue medication due to adverse side affects that 
interfered with his employment.

At the June 2001 Board hearing, the veteran testified that he 
experienced severe abdominal pain, bloating, diarrhea, 
constipation, and a feeling of "incompletion."  He also 
stated that he experienced this severe pain about three times 
a week and that his job was suffering due to time lost as a 
result of these symptoms.  Working as a mail carrier, the 
veteran also reported that he sometimes wears a "liner" for 
emergencies and will carry a plastic bag in his mail truck 
when no restrooms are available.  He also submitted a 
statement from his supervisor at the U. S. Postal Service 
showing that he had recently been disciplined because of 
excessive absences from work.  He testified that these 
absences were occasioned by his service-connected 
gastrointestinal disorder.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.   See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
again remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  In this regard, 
the Board notes that by virtue of the March 2000 Statement of 
the Case and June and December 2000 Supplemental Statements 
of the Case issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  Hence, the 
claim is ready to be considered on the merits. 

The veteran contends that his service-connected chronic 
gastritis with irritable bowel syndrome is more disabling 
than currently evaluated.  In general, disability evaluations 
are assigned by applying a schedule of ratings that 
represent, as far as can practically be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable as raised in the record and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is essential, both in the examination and evaluation of 
the disability, that each disability be viewed in relation to 
its history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

The veteran is currently assigned a 10 percent rating for 
chronic gastritis with irritable bowel syndrome.  Under 
Diagnostic Code 7307, hypertrophic gastritis (identified by 
gastroscope), a 10 percent evaluation is warranted for 
chronic gastritis with small nodular lesions, and symptoms.  
A 30 percent evaluation is warranted for chronic gastritis, 
with multiple small eroded or ulcerated areas, and symptoms.  
A 60 percent evaluation is warranted with severe hemorrhages, 
or large ulcerated or eroded areas.  See 38 C.F.R. § 4.114, 
Code 7307 (2001).  Additionally, under Diagnostic Code 7319, 
irritable colon syndrome, a 10 percent rating is assigned for 
moderate symptoms, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating, 
the highest rating available, is assigned when the condition 
is severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319 (2001).

After reviewing the claims file, the Board concludes that the 
veteran's gastrointestinal disability warrants a 30 percent 
rating under Diagnostic Code 7319 pursuant to 38 C.F.R. 
§ 4.7.  In this regard, the veteran has sought treatment on 
numerous occasions for severe abdominal pain and bloating 
with complaints of severe pain several times a week.  
Furthermore, even though there is no objective medical 
evidence of diarrhea or constipation, and the veteran 
reported on several occasions that he did not suffer from 
such symptoms, the veteran testified in the June 2001 Board 
hearing transcript, that he suffered from alternating 
diarrhea and constipation, causing him to wear "liners" and 
use plastic bags in emergencies.  Furthermore, lay statements 
submitted on behalf of the veteran reported that he 
experienced diarrhea and constipation.  

Therefore, even though the medical evidence suggests a rating 
in between the veteran's current rating and a 30 percent 
rating, his gastrointestinal disability more nearly 
approximates a 30 percent rating.  With resolution of 
reasonable doubt in the veteran's favor, an increased rating 
for his service-connected chronic gastritis with irritable 
bowel syndrome is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Finally, the Board further notes that the veteran is not 
entitled to a higher rating under Diagnostic Code 7307, as 
the veteran's gastrointestinal disability has not exhibited 
large ulcerated or eroded areas or severe hemorrhages.



ORDER

Entitlement to an increased rating of 30 percent, for chronic 
gastritis with irritable bowel syndrome, is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

